Citation Nr: 0201126	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-06 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $26,750.00.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active service from April 1981 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in March 2000 by the Committee on 
Waivers and Compromises of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs.

On November 5, 2001, the appellant appeared and testified at 
a personal hearing before the undersigned Member of the Board 
at the RO.


FINDINGS OF FACT

1. By rating action in April 1998, the veteran was awarded 
non-service connected pension benefits, with the first 
payment for the month of September 1997.

2.  In 1998, the veteran's spouse received earned income, 
which the veteran did not report to VA until February 1999, 
thereby creating an overpayment of improved pension benefits.

3.  The veteran's failure to immediately report increased 
family income to VA was part of a pattern of seeking an 
unfair advantage with knowledge that he would thereby receive 
payments to which he was not entitled and his conduct 
amounted to bad faith.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $26,750.00 is not warranted. 
38 U.S.C.A. § 5302(a)(c) (West 1991); 38 C.F.R. §§  1.963, 
1.965 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to waiver of recovery of indebtedness to the 
Government. The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(a)(c) (West 1991); 38 C.F.R. § 1.963(a) 
(2001).

38 C.F.R. § 1.965 (2001) further provides that:
(a) The standard ``Equity and Good Conscience'', will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase equity and good conscience means arriving at a fair 
decision between the obligor and the Government. In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:
    (1) Fault of debtor. Where actions of the debtor 
contribute to 
creation of the debt.
    (2) Balancing of faults. Weighing fault of debtor against 
Department 
of Veterans Affairs fault.
    (3) Undue hardship. Whether collection would deprive 
debtor or 
family of basic necessities.
    (4) Defeat the purpose. Whether withholding of benefits 
or recovery 
would nullify the objective for which benefits were intended.
    (5) Unjust enrichment. Failure to make restitution would 
result in 
unfair gain to the debtor.
    (6) Changing position to one's detriment. Reliance on 
Department of 
Veterans Affairs benefits results in relinquishment of a 
valuable right 
or incurrence of a legal obligation.
    (b) In applying this single standard for all areas of 
indebtedness, the following elements will be considered, any 
indication of which, if found, will preclude the granting of 
waiver:
    (1) Fraud or misrepresentation of a material fact (see 
Sec. 1.962(b)).
    (2) Bad faith. This term generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense. Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.
    (3) Lack of good faith. Absence of an honest intention to 
abstain 
from taking unfair advantage of the holder and/or the 
Government.

In the instant case, the record reveals that the veteran, who 
had been employed as a construction worker, was seriously 
injured in a motor vehicle accident in December 1996 and 
applied for VA non-service connected pension benefits in 
August 1997.  A rating decision by the RO in April 1998 
granted entitlement to pension.  The rating decision noted 
that the veteran, who had resumed driving and was taking 
courses for a bachelor's degree in computer science, was 
still using crutches and continuing in physical therapy.  

In April 1998, the RO wrote to the veteran and notified him 
that he had been awarded pension as of September 1, 1997, in 
the amount provided for a veteran with a spouse and 3 
dependent children, which was, initially, $1286.00 per month.  
The award letter stated that the veteran should tell the RO 
right away if his family income changed, and that, if he had 
any questions, he could call toll-free at 1-800-827-1000.  It 
then came to the attention of RO personnel that VA records 
showed that the veteran had been receiving Chapter 30 
educational benefits since September 1996, and that the 
amount of his educational benefit as of October 1, 1996, had 
been $427.87, and the amount he received as of September 3, 
1997, was $427.87.  The veteran did not report his VA 
educational benefit payments as income on the application for 
compensation or pension which he filed in August 1997.  In 
September 1998, the RO notified the veteran that it proposed 
to reduce his VA pension payments because of the additional 
income he had been receiving as educational benefits.

On February 25, 1999, the RO received from the veteran VA 
Form 21-0517, Improved Pension Eligibility Verification 
Report (Veteran With Children).  On that form, the veteran 
stated that his spouse had wages from employment in 1998 of 
$8327 and her wages for 1999 would be $18,480.  On the form, 
the veteran also stated that he, his wife, and his children 
all received income from the Social Security Administration.  
In March 1999, the RO notified the veteran that it proposed 
to reduce his VA pension payments because of a change in 
family income.  In July 1999, the RO notified the veteran 
that he should submit the original Social Security award for 
each family member.  The veteran did not respond to that 
notice.  In October 1999, the RO notified the veteran that 
his pension payments had been reduced to zero as of January 
1, 1998.  

In February 2000, the VA Debt Management Center determined 
that the veteran had received an overpayment of pension 
benefits in the amount of $26,963.  (The amount of the debt 
was later reduced slightly when the veteran made a payment on 
the debt.)  The veteran requested waiver of recovery of the 
overpayment.  His request for a waiver was denied by the 
Committee on Waivers and Compromises, and the current appeal 
ensued.

At the hearing in November 2001, the veteran testified that 
he had notified someone at the RO by telephone in the fall of 
1998 that his wife was employed and had earned income.  He 
stated that he did not know the date or month he allegedly 
made such a call to VA and he did not know the name of the 
person he allegedly spoke to.  He stated that he "would 
have" placed the call to the RO's 800 number.

The Board takes notice of the fact that it is the practice of 
VAROs for employees receiving calls from veterans to document 
such calls on VA Form 119, Report of Contact, and for that VA 
form to be placed into the veteran's claims file.  The United 
States Court of Appeals for Veterans Claims has held that 
there is a presumption that Government officials and 
employees have properly discharged their official duties and 
that this presumption of regularity may be rebutted only by 
clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992), citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926).  In this case, the bare assertion by the veteran 
that he spoke with someone at the RO whose name he did not 
find out on a date which he cannot provide is not, the Board 
finds, "clear evidence" that a VA employee whose duty it 
was to take and record calls from veterans to an 800 number 
did not perform his or her duty but took a call from the 
veteran and made no record of the call.  As there is not 
clear evidence to the contrary, the presumption of regularity 
under the circumstances of the instant case leads to the 
conclusion that the veteran did not make the call which he 
claims to have made. There is no convincing evidence that, in 
the autumn of 1998, an RO employee basically ignored a call 
from a recipient of VA benefits reporting a change in 
household income instead of doing his or her duty to document 
all such calls, and the Board, therefore, finds that the 
veteran's testimony that such an event occurred is not 
credible.  Furthermore, the fact that the veteran did not 
disclose on his pension application in August 1997 that he 
was receiving VA educational payments tends to show that, 
even at the time he was filing his pension claim, he was 
trying to take advantage of the Government to increase his 
income above the amount to which he was entitled. 

Bad faith on the part of a person seeking a waiver of 
recovery of a debt to the Government is a bar to granting 
such waiver.  38 U.S.C.A. § 5302(a)(c); 38 C.F.R. § 1.963(a).  
As noted above, the term "bad faith" generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense; a debtor's conduct in connection with a 
debt arising from participation in a VA benefits program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).  (Emphasis supplied.)  In the 
veteran's case, having already been notified in September 
1998 that his pension payments would be reduced because he 
had failed to disclose his receipt of educational payments, 
and having been advised in writing by VA to promptly report 
changes in income, he knew or should have known that his 
pension payments were subject to further reduction when a 
household member started receiving earned income.  
Nevertheless, he failed to report his wife's earned income 
until February 1999, by which time a substantial overpayment 
of pension benefits had been created.  The Board must 
conclude from all the facts and circumstances that the 
veteran had an intent to seek an unfair advantage and that he 
knew that his failure to immediately report his wife's wage 
income would result in his receipt of money from the 
Government to which he was not entitled.  His conduct, while 
not amounting to fraud, did involve bad faith, as that term 
in defined in the applicable regulation.  For that reason, 
the law does not permit VA to waive the overpayment in this 
case. 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 
   

ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $26,750.00 is 
denied.


		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

